Citation Nr: 0015960	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-43 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral weak feet, 
currently evaluated at 10 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to January 
1946.

By rating decision in June 1951, service connection was 
granted for bilateral weak feet.  In January 1994, the 
veteran filed a claim for an increased rating for his service 
connected weak feet.  This appeal arises from the July 1994 
rating decision from the Newark, New Jersey Regional Office 
(RO) that continued the evaluation of the veteran's service 
connected bilateral weak feet at 10 percent.  A Notice of 
Disagreement was filed in August 1994 and a Statement of the 
Case was issued in September 1994.  A substantive appeal was 
filed in September 1994 with no hearing requested. 

This case was remanded in May 1996 and April 1997 for further 
development.  The case was thereafter returned to the Board.

The issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999) for service connected bilateral weak 
feet is the subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for bilateral weak feet is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The service connected foot disability is equivalent to no 
greater than moderate pes planus.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for bilateral weak feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5277 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that on 
examination at entrance, no musculoskeletal abnormalities 
were noted.  On examination during service for purposes of 
officer candidate school graduate, a diagnosis of pes planus, 
bilateral, second degree was made.  At an examination in 
November 1945 prior to service discharge, his muscles, bones 
and joints were reported to be normal. 

In January 1951, the veteran filed a claim for service 
connection for a foot condition, manifested by pain, 
soreness, and burning.  Received in January 1951 were an 
accompanying statements in support of the veteran's claim, 
including a statement from an employer of the veteran's that 
indicated that the veteran had difficulty in getting around 
on his feet for the period he was employed, from January 1946 
to August 1947.  Another employer indicated that the veteran 
had been employed since September 1947 and complained that 
his feet bothered him.  A statement from the veteran's 
commanding officer during service included that it was noted 
in early 1941 that the veteran had trouble with his feet and 
had to have special shoes made by the Army.  He had to wear 
civilian shoes until he could get the special shoes.   

Received in January 1951 was a December 1950 statement from 
Randolph A. London, M.D., in which it was indicated that the 
veteran had been treated since 1948 and had complained of 
severe tiredness and a feeling of "dead weight" in both 
legs and moderate pain in the area above the left knee.  

On a VA examination in April 1951, it was noted that the 
veteran had mild outbowing of both heels with bowing tendo 
Achilles.  The internal malleolus was more prominent than the 
external.  There was flattening of the bilateral arches.  
There was no pain on manipulation.  There were no 
callosities.  The diagnoses included bilateral weak foot, 
symptomatic.

Received in June 1951 were statements of servicemen who 
served in the military with the veteran.  It was indicated 
that in service, the veteran often complained that his legs 
and feet hurt him, and he would take off his shoes to massage 
his feet.  After hiking a few miles, the veteran would walk 
as if in pain.  It was further noted by a supply sergeant 
that he noticed that the veteran had a foot problem by the 
way the veteran walked.  He could not get shoes to fit the 
veteran properly.

By rating action of June 1951, service connection for 
bilateral weak feet was granted, and a 10 percent evaluation 
was assigned.  The rating action made mention of the 
diagnosis of pes planus, second degree in service.

On a VA examination in April 1956, the veteran complained 
that his feet would be heavy when he would get out of bed and 
he had cramps in the back of his thighs during the night.  On 
examination, there was mild genu varus of one and one-half 
spread with the feet together.  The arches of the feet were 
slightly lowered.  There was no callus.  On manipulation, 
there was no pain.  The feet felt cold and pulsation of the 
dorsalis was not palpated.  Oscillometer tests were poor in 
the feet.  On the exercise test, feet hop to the ball of the 
foot was good.  The x-ray for pes planus showed that no 
significant pathologic change was demonstrated in the bone or 
joint structures.  The diagnoses included weak feet.

In January 1994, the veteran filed a claim for an increased 
evaluation for service connected weak feet.

Associated with the file were VA treatment records from 
November 1993 to January 1994 that show that in November 
1993, the veteran was seen with a callus on the foot.  

In December 1993, the veteran was seen with complaints of 
pain of both feet for almost two years.  On examination, 
there were no calluses or severe tenderness in either foot.  
There was slight flattening of the arches.  There were 
positive pedal pulses.  The diagnostic impressions included 
pain in both feet of unknown etiology.  He was referred to 
the podiatry clinic.

A podiatry record from January 1994 shows the veteran was 
seen with complaints of pain in the right arch for a couple 
of weeks.  There was no history of trauma to the area.  The 
veteran's past medical history included diabetes, angina, 
bladder problems, congestive heart failure, stenosis of the 
carotid artery, and possible peripheral vascular disease.  
The veteran felt the pain at night when he was in bed, when 
the bottom of the foot would tighten up and he would get 
severe pain in the arch area.  He stated that he had to stop 
and rest after walking roughly a half a mile.  He did not 
feel any cramping, just fatigue.  On examination, the Doppler 
reading was severely decreased in the right foot and 
decreased in the left foot.  There was pain upon palpation of 
plantar fascia of the right foot and there was minimal pain 
of the plantar medical tubercle of the right foot.  There was 
tightness noted of the plantar fascia upon dorsiflexion of 
the hallux on the right.  There was no pain upon range of 
motion of the right foot.  The assessments included rule out 
plantar fasciitis and peripheral vascular disease.  

A podiatry record from later in January 1994 shows that the 
veteran noted that the medial arch pad on right foot had 
helped.  On examination, the feet were high arched 
bilaterally.  The arches were painful bilaterally, with the 
right greater than the left.  The assessment included pes 
cavus bilaterally and plantar fasciitis.  

On a VA neurological examination in April 1994, the veteran 
was able to ambulate on toes, heels, and heel to toes with 
slight difficulty.  He was unable to accomplish a deep knee 
bend.  There was no weakness of plantar flexion, extension, 
inversion, or eversion of both feet.  Motor strength was 
rated 5/5.  Sensory status and coordination were within 
normal limits.  There were bilaterally decreased knee and 
ankle jerks and deep tendon reflexes were rated 1+.  There 
were no pathological reflexes.  The diagnoses included 
history of weak feet, negative examination.  

On a VA examination of the feet in April 1994, the veteran's 
history was that while serving in the military, he began to 
have foot pain because he did not have a proper military 
boot.  He wore civilian shoes for the first three months he 
was in the military.  At that time, he had severe foot pain.  
However, he did not see a doctor, nor did he have light duty.  
Currently, he complained of weakness of the right foot 
greater than the left foot, and pain in the arches of the 
feet.  He used no cane and was able to do all the activities 
of daily living.  His gait, toe walk, and heel walk were 
normal.  He was unable to squat.  The lower extremities had 
no edema, cyanosis, or clubbing.  There was decreased 
sensation in the left lower leg.  The bilateral motor 
functions were intact normally.  The foot examination 
revealed that the right foot had decreased dorsalis pedis.  
The left foot had normal pulse.  Both feet were cool to the 
touch and had normal arches bilaterally.  They were nontender 
to palpation, and there was full range of motion in both 
feet.  The x-rays showed no bone or joint pathology.  The 
diagnoses included history of chronic feet pain secondary to 
wearing the wrong size of shoes during the military and 
history of right hemispheric stroke.  

By rating action of July 1994, the evaluation of the 
veteran's service connected bilateral weak feet, currently 10 
percent, was continued.  The current appeal to the Board 
arises from this action.

Received was a VA outpatient record from April 1994 that 
shows that the veteran was seen with complaints of occasional 
cramping on the dorsal aspect of both feet.  The cramping had 
occurred since the veteran received arch supports, 
approximately five months ago.  The cramping occurred during 
the night while the veteran was asleep.  He had a history of 
cramping in the body since World War II.  On examination, 
pain and tenderness were unable to be elicited from the 
dorsal aspect of both feet.  There was no pain in the 
bilateral arch areas upon palpation.  The assessment included 
plantar fasciitis, bilateral.  

On a VA examination in July 1996, the veteran gave a history 
of weak feet, diagnosed in service, the etiology of which was 
unknown.  The veteran reported that he never had any military 
boots, and that he wore civilian shoes for the first three 
months when he went into the service.  He noted pain in both 
feet at that time.  His main complaints currently were 
fatigue and weakness in both lower extremities, which had 
gotten worse in the last ten years.  The veteran ambulated 
without any assistive devices.  He had a history of 
cardiovascular accident in 1993 with left sided weakness.  He 
subsequently recovered completely without any residual 
weakness.  He denied any history of venous stasis disease.  
He walked every day for about two miles without any calf 
claudication.  He stopped at every half mile to rest.  His 
past medical history was significant for coronary artery 
bypass graft in 1992, hypertension, and non-insulin dependent 
diabetes.  On examination, the veteran walked without any 
assistive devices.  Both legs were cool to touch.  There were 
no dilated veins noted.  There was no swelling noted.  
Bilateral dorsalis pedis and posterior tibial pulsations were 
feeble.  There were no ulcerations noted.  There were no 
chronic venous stasis changes noted.  Muscle strength in both 
lower extremities was rated about 4/5 bilaterally.  Both 
calves appeared to be of the same size.  The veteran was 
noted to have significant difficulty getting up from a 
sitting position.  Both feet were nontender to palpation.  
Normal arches were noted bilaterally.  Range of motion was 
intact in both feet.  The diagnoses included bilateral weak 
feet by history and no vascular disability attributable to 
service.    

On a VA examination of the feet in July 1996, the veteran 
stated that he had no orthopedic injuries in service.  He did 
have military boots during the first two months of his 
service and did exercises in his own shoes.  The veteran 
stated that following this several months, he was given a 
pair of shoes that were made for him and during the rest of 
the time in the service he felt weak in the legs.  The 
weakness continued and became worse about twelve years ago.  
The feeling was like his legs were dead and had a feeling of 
heaviness.  There were no specific problems with the hips, 
knees, or ankles, nor was there a specific problem with the 
feet per se.  The veteran did not have a history consistent 
with claudication.  The examination of the ankles, knees, and 
hips, other than revealing normal aging changes, were 
entirely normal.  The examination of the ankles revealed to 
10 degrees of dorsal extension and to about 40 degrees of 
plantar flexion.  Inversion and eversion were normal.  Drawer 
sign was negative.  Muscle strength in the lower extremities 
was 5/5 and there were no areas of anesthesia in the lower 
extremities.  The veteran had 1+ reflexes with augmentation 
at the patellar and the Achilles region.  The diagnoses 
included normal clinical examination of the lower extremities 
with a complaint of heaviness.  

On a VA vascular evaluation in October 1996, the veteran 
stated that he did not have rest pain or claudication.  He 
walked two to three miles daily and exercised daily.  The 
assessment included that the veteran had extremely mild 
peripheral vascular disease of the right leg.  He did not 
claudicate and did not have rest pain.  His leg complaints 
were definitely not due to vascular insufficiency.  

By rating action of November 1996, service connection for a 
bilateral vascular disorder was denied.  

In a statement in May 1997, the veteran reported that he was 
treated at the East Orange, New Jersey VA Medical Center 
emergency room in mid-year 1992 and described the heavy 
feeling of his legs to the doctor.  The doctor told him that 
he was flat footed and he thought a note of this had been 
made.  He additionally was seen in September 1993 for a 
bypass operation and reported his problem.  He did not think 
a note of it had been made.  He had been fitted with arch 
supports in 1995 at the VA but he did not use them as they 
were too heavy and instead used over the counter supports.  
He had not mentioned his problem to his treating physician at 
the VA as it was felt nothing could be done for him.

On a VA examination in February 1998, the veteran reported 
that he felt weakness in his legs and feet.  He had a heavy, 
lead weighted feeling of his feet.  He denied any cramping of 
the calf muscles.  He stated that he could walk several 
miles, however, in the last week or so, he had to rest after 
200 yards, secondary to the heaviness in both feet.  He 
denied any history of open sores or swelling of the feet.  On 
examination, muscle strength in dorsiflexion and plantar 
flexion were both 5/5.  The veteran was able to hyperextend 
both great toes with resistance, bilaterally 5/5.  Achilles 
reflex was unable to be elicited; however downward going toes 
were noted.  There was decreased sensation to temperature and 
pinprick stimuli to both feet.  The right foot revealed no 
palpable dorsalis pedis or posterior tibialis pulse.  The 
left foot had a weak dorsalis pedis and absent posterior 
tibial pulse.  No tenderness was elicited on palpation of the 
metatarsal and tarsal bones.  There were no ulcerations noted 
of the skin and no mycotic toenail involvement.  There was no 
muscle atrophy noted of both calves.  The veteran was able to 
toe and heel walk.  There were no venous stasis pigmentation 
changes noted.  The diagnoses included coronary artery 
disease status post coronary bypass times four vessels with 
left venous stripping; peripheral neuropathy of both feet; 
diabetes mellitus, non-insulin dependent, on diet only; mild 
peripheral vascular disease of left lower extremity 
(popliteal to tibial distribution); moderate peripheral 
vascular disease of the right lower extremity (popliteal to 
tibial distribution); osteoarthritis of both feet; and 
bilateral hallux valgus deformity of both feet.  It was 
commented that the veteran suffered from peripheral vascular 
disease most likely contributing to his complaint of weak 
feet.  It was additionally noted that the veteran's ability 
to be gainfully employed would be limited in regards to 
prolonged standing and walking.  A report of the Doppler 
examination conducted that same month confirmed findings 
consistent with mild left and moderate right arterial 
insufficiency of the popliteal to tibial distribution 
bilaterally.

A notation from the East Orange, New Jersey VA Medical Center 
from June 1999 indicates that emergency room records for the 
veteran from March 1992 could not be located.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been developed 
properly.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent evaluation for 
bilateral weak feet under Diagnostic Code (DC) 5277 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

Under Diagnostic Code 5277, weak foot, bilateral is 
considered "a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness."  The 
underlying condition is rated, and the minimum rating is 10 
percent.  38 C.F.R. §  4.71a (1999).

Pes planus or flatfoot is rated as follows:

Diagnostic Code 5276  Flatfoot, acquired:
  Pronounced; marked pronation, extreme tenderness of plantar
   surfaces of the feet, marked inward displacement and 
severe
   spasm of the tendo achillis on manipulation, not improved 
by
   orthopedic shoes or 
appliances...............................
  
Bilateral....................................................
.      50
  
Unilateral...................................................
.      30
  Severe; objective evidence of marked deformity (pronation,
   abduction, etc.), pain on manipulation and use 
accentuated,
   indication of swelling on use, characteristic callosities:
    
Bilateral...................................................      
30
    
Unilateral..................................................      
20
  Moderate; weight-bearing line over or medial to great toe,          
10
   inward bowing of the tendo achillis, pain on manipulation 
and
   use of the feet, bilateral or 
unilateral.....................
  Mild; symptoms relieved by built-up shoe or arch 
support......       0

Pes planus was diagnosed in service.  On VA examination in 
April 1951, findings included bowing of the tendo achillis 
and flattening of the longitudinal arches.  Weak feet were 
diagnosed, and service connection for this disability was 
granted.  The diagnosis in service, together with the 
abnormal findings at first VA examination, lead to the 
conclusion that the underlying condition upon which the 
diagnosis of weak feet was rendered was pes planus.  While it 
has been confirmed recently that the veteran has peripheral 
vascular disease, entitlement to service connection for this 
disability was denied by the RO, and there has been no 
appeal.

The medical evidence generated in connection with the current 
claim does not establish that any pes planus associated with 
the weak feet is more than moderate in degree.  Specifically, 
there is no evidence of marked deformity, pain on 
manipulation and use accentuated, or swelling on use.  At the 
recent VA examination, the veteran denied swelling of his 
feet.  On VA examination in 1994, his feet were nontender to 
palpation and demonstrated no limited movement.  Arches were 
reported to be normal.  Again, when examined in 1996 by the 
VA, arches were reported as normal.  A callosity was noted on 
one occasion only during the period of this appeal.  Based on 
this evidence, the Board finds that the veteran's 
symptomatology pertaining to his service connected bilateral 
foot disorder is not more closely analogous to the 
requirements for a 30 percent rating under the criteria for 
pes planus. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
weak feet is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

It appears in this case that the veteran has claimed that his 
bilateral weak feet have caused him difficulties with his 
employment.  The RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
bilateral weak feet pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service-connected bilateral weak feet.  
The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

